     Case 3:15-cr-00155-RNC Document 554 Filed 04/17/20 Page 1 of 11




                    UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

                                       :
UNITED STATES OF AMERICA               :
                                       :
                                       :
          v.                           :     No. 15-cr-00155 (RNC)
                                       :
                                       :
ROSS SHAPIRO and                       :     April 17, 2020
MICHAEL GRAMINS                        :
                                       :




         SURREPLY IN FURTHER SUPPORT OF ROSS SHAPIRO’S
     MOTION FOR RECONSIDERATION PURSUANT TO LOCAL RULE 7(c)




                                       PETRILLO KLEIN & BOXER LLP
                                       655 Third Avenue, 22nd Floor
                                       New York, New York 10017
                                       Telephone: (212) 370-0330
                                       Attorneys for Ross Shapiro
           Case 3:15-cr-00155-RNC Document 554 Filed 04/17/20 Page 2 of 11



          Defendant Ross Shapiro respectfully submits this surreply memorandum of law in further

support of his motion for reconsideration of the Court’s Ruling and Order dated June 5, 2018

(Dkt. 504) (“Order”).1 The government’s most recent post-hearing brief (“Govt. Br.”) (Dkt. 553)

continues to press its facile argument that United States v. Weimert, 819 F.3d 351 (7th Cir.

2016), is an irrelevant analog, Govt. Br. at 6, and that United States v. Gramins, 939 F.3d 429

(2d Cir. 2019), and United States v. Johnson, 945 F.3d 606 (2d Cir. 2019), fatally undermine Mr.

Shapiro’s due process claim. Govt. Br. at 1.2 These arguments are baseless. In fact, Weimert

involved precisely the same types of alleged misrepresentations and economic harm implicated

in Gramins. The suggestion that Mr. Shapiro had fair notice that the conduct alleged in Gramins

was criminal, cannot be squared with Weimert’s undeniable implication to the contrary.3




1
  The government incorrectly argues that, in advancing his due process claim, Mr. Shapiro relies on
“cases whose relevance the Court has rejected.” Govt. Br. at 6. Respectfully, the Court did not reach
United States v. Weimert, 819 F.3d 351 (7th Cir. 2016), in its prior Order, see Ruling and Order dated
June 5, 2018 (Dkt. 504) (omitting mention of Weimert), which was previously presented to the Court,
including in Mr. Shapiro’s Rule 29(c) motion, which incorporated his previously submitted due process
motion. See Shapiro Mem. of Law in Supp. of Rule 29(c) Mot. (Dkt. 475) at 1 n.2. Motions for
reconsideration may be granted where “the ‘moving party can point to controlling decisions or data that
the court overlooked -- matters, in other words, that might reasonably be expected to alter the conclusion
reached by the court.’” Channer v. Brooks, No. 3:99CV2564, 2001 WL 1094964, at *1 (D. Conn. Sept.
10, 2001); M.K.B. v. Eggleston, No. 05 Civ. 10446, 2006 WL 3230162, at *1 (S.D.N.Y. Nov. 7, 2006)
(same). Indeed, courts have granted motions for reconsideration even in circumstances where they had
previously addressed the purportedly overlooked legal authority. See, e.g., Colon v. Metro-N. Commuter
R.R. Co., No. 3:13-CV-00325 (JAM), 2017 WL 3283187, at *2 (D. Conn. Aug. 2, 2017) (“Here, I am
persuaded that my earlier ruling provisionally admitting the FRA casualty reports and the summaries
thereof into evidence was based on a clearly mistaken assumption about the scope of admissible
evidence.”); Wellswood Columbia, LLC v. Town of Hebron, No. 3:10-CV-01467 VLB, 2013 WL
5435532, at *5 (D. Conn. Sept. 30, 2013) (“Upon review of the Plaintiff's motion for reconsideration and
re-review of Plaintiff's motion for summary judgment . . . the court retains jurisdiction over count one.”).
Accordingly, Mr. Shapiro’s motion comfortably meets the legal standard for reconsideration.
2
 With respect to Mr. Shapiro’s application for reconsideration of the Court’s Order denying his motion
for acquittal on sufficiency grounds, Mr. Shapiro relies on his prior submissions and joins in the
arguments made by co-defendant Gramins.
3
    Notably, neither Gramins nor the Litvak rulings addressed fair notice challenges.

                                                       2
        Case 3:15-cr-00155-RNC Document 554 Filed 04/17/20 Page 3 of 11



       The government’s continued insistence that Johnson “erodes” Mr. Shapiro’s due process

claim is likewise specious. In Johnson, a principal deal term -- price -- remained unknown,

whereas here, all deal terms were fully negotiated and disclosed, a distinction that Weimert

deemed highly relevant. See Weimert, 819 F.3d at 353-54 (rejecting the argument that the

defendant’s misrepresentations were material where “all the actual terms of the deal [] were fully

disclosed and subject to negotiation”). Thus, Johnson is consistent with Weimert and provides

no assistance to the government.

       For these reasons, as more fully explicated below, and those advanced in prior briefing,

the Court should reconsider its ruling and enter a judgment of acquittal on Count One of the

Indictment as to Mr. Shapiro or, alternatively, dismiss the Indictment as a violation of Mr.

Shapiro’s Fifth Amendment right to due process.

I.     Because The Facts Of Weimert Are Squarely Analogous To Those Alleged Here,
       Weimert’s Holding Compels Dismissal Of The Indictment On Due Process Grounds

       The government’s argument that Weimert is inapposite and “does not reach” the “facts”

presented here, Govt. Br. at 7, is indefensible and should be rejected.

       A.      The Alleged Misrepresentations In Weimert, Like Those In Gramins,
               Implicated The Parties’ Interests In Consummating The Deal And Affected
               The Price Of The Transaction

       The government blithely asserts that in Weimert “there was no allegation that the lies

implicated the parties’ interest in doing the deal, or (as would be most analogous to this case)

affected the price at which the deal occurred.” Id. This is simply untrue. In fact, Weimert found

that the defendant’s misrepresentations did, in fact, implicate the parties’ interests in

consummating the deal and, moreover, affected the price of the deal.

       Weimert involved a holding company (“ABCW”) that owned both a bank

(“AnchorBank”) and a real estate investment firm (“IDI”). Weimert, 819 F.3d at 359. In 2008,


                                                  3
        Case 3:15-cr-00155-RNC Document 554 Filed 04/17/20 Page 4 of 11



during the financial crisis, ABCW and AnchorBank were in danger of defaulting on a loan they

had received from another bank. Id. In their effort to stave off default, ABCW and AnchorBank

sought to raise cash by selling IDI’s 50% interest in a Texas commercial real estate project called

Chandler Creek. Id. The defendant, David Weimert, served as both Vice President of

AnchorBank and President of IDI, and was tasked with the job of selling IDI’s interest in

Chandler Creek. Id.

       Weimert entered negotiations with two potential buyers, one of which, the Burke Real

Estate Group (“Burke”), owned the other 50% interest in Chandler Creek, and ultimately agreed

to purchase IDI’s interest in Chandler Creek. Id. During the negotiations, Weimert made

misrepresentations both to Burke as well as to the IDI board of directors. Among other

misrepresentations, Weimert falsely represented to the IDI board that Burke wished Weimert to

be personally involved in the deal. Id. at 361. Weimert also informed the IDI board that he

would require a “fee” from IDI to enable him to purchase an interest in Chandler Creek,

consistent with Burke’s purported wishes. Id. Based on Weimert’s misrepresentations, the

board members “understood that Weimert ‘had to be involved or the Burkes were not going to be

a purchaser.’” Id. at 362.

       Thus, contrary to the government’s claim that “there was no allegation that [Weimert’s]

lies implicated the parties interest in doing the deal,” Govt. Br. at 7, the Weimert Court actually

determined precisely the opposite – that the selling counterparty was misled by Weimert to

conclude that “Weimert had to be involved” to consummate the deal. See Weimert, 819 F.3d at

362. Accordingly, the impact of Weimert’s misrepresentations on the counterparty’s interest in

doing the Chandler Creek deal was comparable to the alleged impact of the misrepresentations in




                                                  4
         Case 3:15-cr-00155-RNC Document 554 Filed 04/17/20 Page 5 of 11



Gramins on the interests of Nomura’s counterparties in doing trades.4 In each circumstance, a

counterparty was allegedly misled into believing that a concession had to be made to induce a

different counterparty to participate in the deal, or trade, as the case may be.

        Moreover, the Weimert majority, as well as the dissent, both concluded that Weimert’s

misrepresentations not only “implicated the parties’ interests in doing the deal” but also affected

the price of the transaction. See id. (“According to [an IDI board member] Weimert would not

have received his fee or any additional compensation if it had not been tied to The Burke Group

deal,” and, absent Weimert’s fee IDI would have received a higher price); see also id. at 370

(Flaum, C.J., dissenting) (“IDI likely would have received a higher purchase price had Weimert

not taken a bite out of the deal. IDI received roughly 96 percent, rather than 100 percent, of the

purchase price due to Weimert’s creation of equity for himself.”).

        Consequently, the alleged misrepresentations in Weimert, like those in Gramins, not only

“implicated the parties’ interests in doing the deal,” but also “affected the price at which the deal

occurred,” thus rendering Weimert directly analogous to this case.

        B.      The Alleged Misrepresentations In Gramins, Like Those in Weimert,
                Concerned The “Preferences And Values” Of The Counterparties

        The government also attempts to draw a false distinction between the allegations in

Weimert and those in Gramins, contending that the former involved the “‘preferences and

values’ of the counterparties” while the latter purportedly did not. Govt. Br. at 7. In fact, under

Weimert, all misrepresentations in negotiations regarding what other counterparties “desire”

constitute misrepresentations about the parties’ “preferences and values.” See Weimert, 819 F.3d


4
  The government acknowledges that in Weimert, the “core misrepresentations were the defendant’s lies
to (among others) his board of directors about a third party’s preference that the defendant economically
participate in the sale of real estate from the defendant’s company to the third party,” Govt. Br. at 7
(citing Weimert, 819 F.3d at 365-66), but ignores the reality that these were misrepresentations of fact
akin to those made in Gramins.

                                                    5
          Case 3:15-cr-00155-RNC Document 554 Filed 04/17/20 Page 6 of 11



at 366 (characterizing the misrepresentations made to IDI as deceptions about “negotiating

positions” which constitute “the preferences, values, and priorities . . . of other parties” and

distinguishing the foregoing from “the nature of the asset [IDI] was selling or the consideration

[IDI] received” about which “IDI was not misled.”); see also id. at 358 (“Deception about

negotiating positions -- about reserve prices and other terms and their relative importance --

should not be considered material for purposes of mail and wire fraud statutes.”) (emphasis

added).

          The alleged misrepresentations in Gramins regarding the willingness of other parties to

purchase or sell at particular bid and offer prices fall squarely within the contours of what

Weimert characterizes to be the “preferences and values” of “other parties.” As noted above,

such misrepresentations about “preferences and values” may affect both a counterparty’s

“interest in doing the deal” as well as “the price at which the deal occurs,” but are, nevertheless,

immaterial under Weimert for purposes of the criminal fraud statutes. The Second Circuit’s

contrary position, that the materiality of the Nomura defendants’ alleged misrepresentations is a

jury matter, cannot be squared with Weimert’s holding that “deception about negotiating

positions -- about reserve prices and other terms and their relative importance -- should not be

considered material.” Id.

          Accordingly, Mr. Shapiro lacked fair notice, under the Due Process Clause of the Fifth

Amendment of the United States Constitution, as to whether the alleged “deceptions” in this case

were potentially criminal in accordance with the Second Circuit’s view, or “not criminal” in

accordance with the Seventh Circuit’s view. See id. at 357 (“Buyers and sellers . . . will often try




                                                  6
         Case 3:15-cr-00155-RNC Document 554 Filed 04/17/20 Page 7 of 11



to mislead the other party about the prices and terms they are willing to accept. Such deceptions

are not criminal.”).5

II.     Johnson Does Not Undermine Mr. Shapiro’s Due Process Claim

        The government continues to propound the simplistic (and mistaken) view that the

holding in United States v. Johnson, that “misrepresentations about how the price would be

determined” can be material, undermines Mr. Shapiro’s due process claim. Govt. Br. at 8-9; see

also Govt Br. at 6 (“Johnson held that price-related lies can be material and thus do not offend

principles of due process and fair notice.”). This claim too is baseless.

        As explained in Mr. Shapiro’s reply to the government’s opening post-appeal brief, the

misrepresentations in Johnson were made to Cairn Energy (“Cairn”), a client of the defendant’s

employer, HSBC, and related to how HSBC would trade currencies on behalf of Cairn, in the

period ahead of the “fix.” See Shapiro 1/6/20 Reply (Dkt. 545) at 2-3. The Johnson Court

rejected the defendant’s claim that he lacked fair notice that his conduct was illegal on grounds

that there was no specific bar to trading in advance of the fix (also referred to as “frontrunning”)

and opined that Johnson was not convicted of frontrunning, but rather of “making material

misrepresentations . . . about how HSBC would trade ahead of the fix and the price would be

determined.” Johnson, 945 F.3d at 615 (emphasis in original). Critically, the Johnson

counterparty had not agreed to a specified all-in price but, rather, remained at the mercy of

HSBC, which unilaterally affected the price of the transaction (through its trading, about which it

had misled Cairn) which it disclosed to Cairn only after the fact. By contrast, in this case, as in


5
 See also Weimert, 819 F.3d at 357 (“From strands of case law, it is true, one can piece together a mail or
wire fraud case based on such deception about negotiating positions . . . First, information about a party’s
negotiating position is surely material in the sense that it is capable of influencing another party’s
decisions. Second, actionable deception can include false statements of fact, misleading half-truths,
deceptive omissions, and false promises of future action . . . But Congress could not have meant to
criminalize deceptive misstatements or omissions about a buyer’s or seller’s negotiating positions.”).

                                                     7
         Case 3:15-cr-00155-RNC Document 554 Filed 04/17/20 Page 8 of 11



Weimert, all contract terms had been negotiated and disclosed to all counterparties at the time

each transaction was consummated.

        In addressing Johnson in his prior submission, Mr. Shapiro referenced Judge Kaplan’s

analysis in United States v. Bank of New York Mellon, 941 F. Supp. 2d 438 (S.D.N.Y. 2013)

(“BNYM”), not to rely on dictum, as the government suggests, Govt. Br. at 10-11, or to insinuate

that Judge Kaplan’s decision “limits the Second Circuit’s holding in Johnson,” id. at 11, but only

to highlight a securities case in which an eminent jurist deemed this very distinction (i.e. between

a negotiated agreement that incorporated all of the essential deal terms, including price, and one

that did not) crucial in assessing the materiality of the alleged misstatements. In the latter case

(where all of the essential terms had not been negotiated), Judge Kaplan deemed

misrepresentations about best-execution to be material. However, he explained (in dictum) that

in the former case (where the parties negotiate all of the essential terms of the contract),

misrepresentations about how the price was arrived at would not be material. See Shapiro 1/6/20

Reply (Dkt. 545) at 4-6. In recognizing this vital distinction, both Johnson and BNYM comport

with Weimert and neither offers any support to the government’s claim to the contrary.6

        The government nevertheless further intones that Johnson is persuasive that fair notice

was satisfied here because both cases involved “misrepresentations [that] affected [the victim]’s




6
  Eliding this critical factual distinction, the government attempts to dismiss Judge Kaplan’s analysis in
BNYM, postulating that “this case is simply a garden variety application of well-established fraud statutes
in a different market than in BNYM,” Govt. Br. at 11, a stunning assertion in view of (1) two opinions of
the Court of Appeals vacating judgment in the Litvak case, and a lengthy opinion vacating the new trial
order in Gramins, which observed that “the materiality question here is inherently difficult,” see Gramins,
939 F.3d at 455; (2) this Court’s acknowledgment of due process concerns arising from the instant
prosecution, see Order at 8 (“I agree with the defendants that this case raises due process concerns with
regard to both fair notice and discriminatory enforcement”); (3) the testimony of the government’s own
witnesses that subject misstatements were common in the marketplace and not understood to be illegal
until the government brought forward the Litvak prosecution in 2013, see Dkt. 400 at 4 (citing testimony),
Dkt. 486 at 14 (same); and (4) the jury’s failure to convict Mr. Shapiro of any count of the Indictment.

                                                    8
        Case 3:15-cr-00155-RNC Document 554 Filed 04/17/20 Page 9 of 11



decisionmaking and deprived it of the right to control its assets.” See Govt. Br. at 9, 10, 11, 12

(citing Johnson, 945 F.3d at 615-16). First, this claim is misguided because, unlike in Johnson,

the Court’s jury charge in this case did not include a “right to control” instruction. Second, this

claim is baseless because, unlike in Johnson, the price and all other terms of the contract were

disclosed to all of Nomura’s counterparties. Consequently, while the misled counterparty in

Johnson was deceived about “how the price of the transaction will be determined” and thus

“deprived of the right to control its assets,” Johnson, 945 F.3d at 615-16, in contrast, the

counterparties here, and in Weimert, negotiated, and were apprised of, all of the terms of the

contract, including price, and were, therefore, not deceived materially or deprived of their right

to control their assets. It is precisely this distinction, which the government claims to be

“manufacture[d],” see Govt. Br. at 9, that both Johnson and Weimert deem critical. Indeed,

under Weimert, such disclosure of the negotiated contract terms, including price, forecloses

criminal liability. See Weimert, 819 F.3d at 370 (“[P]articularly in light of the rule of lenity

invoked in Skilling, 561 U.S. at 410-11, 130 S.Ct. 2896, we do not believe the government has

proven criminal wire fraud in the circumstances of this unusual, and seemingly unprecedented,

prosecution. This is not a case where a party used a secret side-deal to induce a victim to part

with an asset at a discount. The final contract terms were in plain view and were in fact

discussed and negotiated by the interested parties. We leave the civil law issues and remedies

for civil cases.”) (emphasis added).

       Accordingly, consistent with fair notice principles, the single open count should not be

resubmitted to a jury because Mr. Shapiro lacked fair notice as to whether misrepresentations

made in principal-to-principal negotiations, involving sophisticated parties, to whom all deal

terms had been disclosed, were: (i) potentially illegal, in accordance with the Second Circuit’s



                                                  9
       Case 3:15-cr-00155-RNC Document 554 Filed 04/17/20 Page 10 of 11



view that such deceptions may be deemed material by a jury, or (ii) irrefutably legal in

accordance with the Seventh Circuit’s view that such deceptions “are not criminal.”

                                              * * *

       For these reasons and those advanced in prior briefing, the Court should reconsider its

ruling and enter a judgment of acquittal on Count One of the Indictment as to Mr. Shapiro or,

alternatively, dismiss the Indictment as a violation of Mr. Shapiro’s Fifth Amendment right to

due process.

                                                      Respectfully submitted,


                                                      PETRILLO KLEIN & BOXER LLP

                                                 By: /s/ Guy Petrillo
                                                    Guy Petrillo (CT19924)
                                                    Joshua Klein (PHV07748)
                                                    Amy Lester (PHV08919)
                                                    655 Third Avenue, 22nd Floor
                                                    New York, New York 10017
                                                    Telephone: (212) 370-0330
                                                    Facsimile: (315) 873-2015
                                                    Attorneys for Ross Shapiro




                                                10
        Case 3:15-cr-00155-RNC Document 554 Filed 04/17/20 Page 11 of 11



                                CERTIFICATION OF SERVICE

       I hereby certify that on April 17, 2020, a copy of foregoing Surreply in Further Support

of Ross Shapiro’s Motion for Reconsideration Pursuant to Local Rule 7(c) was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or

by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing. Parties may access this filing through the Court’s CM/ECF System.

Dated: New York, New York
       April 17, 2020

                                                                 /s/ Leonid Sandlar
                                                               Leonid Sandlar (PHV07700)
                                                               655 Third Avenue, 22nd Floor
                                                               New York, New York, 10017
                                                               Telephone: (212) 370-0330
                                                               Facsimile: (315) 873-2015
                                                               lsandlar@pkbllp.com




                                                  11
